             Case 5:20-cv-00073-PRW Document 1 Filed 01/24/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

1. UNITED STATES OF AMERICA,                              )
      Plaintiff,                                          )
                                                          )
   v.                                                     )         CIV-20-73-PRW
                                                          )
1. MICHAEL RAY BROWN;                                     )
2. BANCFIRST OF OKLAHOMA;                                 )
     Defendant(s).                                        )

                                   COMPLAINT FOR FORECLOSURE

        1.        Jurisdiction depends upon 28 U.S.C. ' 1345.

        2.        The Plaintiff, United States of America, ex rel. Farm Service Agency

(“FSA”), United States Department of Agriculture, holds: promissory notes, Financing

Statements, and Security Agreements, attached hereto as Exhibits 1 - 3 incorporated herein

and made a part hereof, executed by Michael Ray Brown.

        3.        Defendant Michael Ray Brown defaulted on said promissory notes, security

agreements, and financing statements. Therefore, Plaintiff is entitled to judgment on the

stated and attached security documents as stated here:

        Principal .................................................................................................... $61,303.90
        Accrued interest as of February 25, 2019................................................... $1,290.70
        Amount due as of February 25, 2019 ....................................................... $62,594.60

plus accruing interest on the principal at the rate of $3.5862 per diem from February 25,

2019, to the date of judgment. Verification of indebtedness is attached as Exhibit 3.
             Case 5:20-cv-00073-PRW Document 1 Filed 01/24/20 Page 2 of 3



        Plaintiff is entitled to foreclosure of its chattel mortgage liens and sale of the

mortgaged chattel in partial satisfaction of the notes and debt owing.

        3.       The following is a list of the mortgaged chattel:

                                         EQUIPMENT

  Qty              Collateral         Manufacturer         Size/Type           Serial No.
   1         Trailer                Tradewinds           18ft
   1         Stock Trailer          W&W                  12ft
   1         Tractor                JD                   4640              4640p027668RW
   1         Drill                  JD                   520                   0586N
   1         Chisel                 Krause               20ft                 35181365
   1         Chisel                 INT                  17ft
   1         Spring Tooth           INT                  24ft
   1         Baler                  Hesston              4500
   1         Disc                   Krause               12ft                     7110
   1         Flat Trailer           Shopmade             24ft
   1         Box Blade              F12                  12ft
   1         Tractor                TYM                  T353/w              35NCG00848
                                                         loader
    1        Plow                   Oliver               546-5 bottom
    1        Welder & trailer       Lincoln              250
    1        Front Loader           TYM                  3500 on
                                                         Tractor w
                                                         bucket and
                                                         spike


        4.       Defendant Bancfirst, as a result of an interest in collateral, may claim right,

title, or interest in the mortgaged chattel, such interests are inferior to the mortgage lien of

plaintiff on the chattel.

        WHEREFORE, plaintiff prays for judgment against Michael Ray Brown, in the sum

of $62,594.60 as of February 25, 2019, together with accruing interest at the rate of $3.5862


                                                2
         Case 5:20-cv-00073-PRW Document 1 Filed 01/24/20 Page 3 of 3



per diem from February 25, 2019, to the date of judgment; and for foreclosure of its notes

and mortgage liens; determination of its lien priority against all defendants and sale of the

chattels, pursuant to judgment.

                                                  TIMOTHY J. DOWNING
                                                  U.S. ATTORNEY

                                                  s/KAY SEWELL
                                                  KAY SEWELL, OBA 10778
                                                  Assistant U.S. Attorney
                                                  210 Park Avenue, Suite 400
                                                  Oklahoma City, OK 73102
                                                  (405) 553-8807 phone / 553-8885 fax
                                                  Kay.Sewell@usdoj.gov




                                             3
Case 5:20-cv-00073-PRW Document 1-1 Filed 01/24/20 Page 1 of 3

                                                   EXHIBIT 1- Promissory Note
Case 5:20-cv-00073-PRW Document 1-1 Filed 01/24/20 Page 2 of 3
Case 5:20-cv-00073-PRW Document 1-1 Filed 01/24/20 Page 3 of 3
Case 5:20-cv-00073-PRW Document 1-2 Filed 01/24/20 Page 1 of 1


                                                 EXHIBIT 2- UCC Financial Stmt
         Case 5:20-cv-00073-PRW Document 1-3 Filed 01/24/20 Page 1 of 2
                                                                          EXHIBIT 3- Verification


              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

1. UNITED STATES OF AMERICA,                  )
      Plaintiff,                              )
                                              )
   v.                                         )       CIV-
                                              )
1. MICHAEL RAY BROWN;                         )
2. BANCFIRST OF OKLAHOMA;                     )
     Defendant(s).                            )



                        VERIFICATION OF UNITED STATES

STATE OF OKLAHOMA                             )
                                              ) SS:
COUNTY OF JOHNSTON                            )

        I, Clay Combes, Farm Loan Specialist, am familiar with the books and records of

Farm Service Agency regarding the account of Defendant Michael Ray Brown and do

hereby state and verify, as follows:

        1.    I have examined Promissory Notes and Statement of Account and have

verified the accuracy of the amount owing to the United States.

        2.    That I have read the Complaint to be filed of record with this Court. I have

knowledge of the facts and figures stated therein; and that I believe the statements of fact

and figures set forth are true and correct.

        3.    This account is now in default.
        Case 5:20-cv-00073-PRW Document 1-3 Filed 01/24/20 Page 2 of 2



Dated




                                         CLA       MBES
                                         F     Loan Specialist



STATE OF OKLAHOMA              )
                               )   ss
COUNTY OF JOHNSTON )


        Before me on   ta-t) -rg             personally appeared Clay Combes, known
by me to be the identical person who executed this instrument and acknowledged to me
that the same is true and correct.


        Witness my hand and seal the day and year written above.



My Cornmission Expires:
                           ) -V-J3
                                                           NOTARY,   otary Public
{-omm No:
             C,l 0 0\ 3 I O
JS 44 (Rev. 12/12)
                                    Case 5:20-cv-00073-PRW Document 1-4 Filed 01/24/20 Page 1 of 1
                                                                                CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
UNITED STATES OF AMERICA                                                                                         1. Michael Ray Brown
                                                                                                                 2. Bancfirst of Oklahoma

    (b) County of Residence of First Listed Plaintiff                                                              County of Residence of First Listed Defendant                Kiowa
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
Kay Sewell
Assistant United States Attorney, OBA #10778
210 W. Park Ave, Suite 400
Oklahoma City, OK 73102
405-553-8807 405-553-8885-FAX


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                   ’ 3      Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                                  (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                                 of Business In This State

’ 2    U.S. Government                   ’ 4      Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                  (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                         Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                           Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                                 TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                          PERSONAL INJURY                 PERSONAL INJURY               ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                         ’   310 Airplane                  ’ 365 Personal Injury -               of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                     ’   315 Airplane Product                Product Liability         ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                   Liability                ’ 367 Health Care/                                                                                        ’   430 Banks and Banking
’   150 Recovery of Overpayment        ’   320 Assault, Libel &                Pharmaceutical                                                     PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment               Slander                        Personal Injury                                                  ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                   ’   330 Federal Employers’              Product Liability                                                ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                   Liability                ’ 368 Asbestos Personal                                                ’ 840 Trademark                            Corrupt Organizations
        Student Loans                  ’   340 Marine                          Injury Product                                                                                      ’   480 Consumer Credit
        (Excludes Veterans)            ’   345 Marine Product                  Liability                               LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY              ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits          ’   350 Motor Vehicle             ’ 370 Other Fraud                        Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits            ’   355 Motor Vehicle             ’ 371 Truth in Lending          ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                         Product Liability         ’ 380 Other Personal                     Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability     ’   360 Other Personal                  Property Damage           ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                              Injury                    ’ 385 Property Damage           ’   751 Family and Medical                                                ’   895 Freedom of Information
                                       ’   362 Personal Injury -               Product Liability                  Leave Act                                                                Act
                                               Medical Malpractice                                       ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation              ’   440 Other Civil Rights          Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                    ’   441 Voting                    ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment         ’   442 Employment                ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                  ’   443 Housing/                        Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability                 Accommodations            ’ 530 General
’   290 All Other Real Property        ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                   IMMIGRATION
                                               Employment                  Other:                        ’ 462 Naturalization Application
                                       ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                               Other                     ’ 550 Civil Rights                    Actions
                                       ’   448 Education                 ’ 555 Prison Condition
                                                                         ’ 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original               ’ 2 Removed from                   ’ 3       Remanded from               ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding                 State Court                              Appellate Court                 Reopened                Another District                   Litigation
                                                                                                                                    (specify)
                                               Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 U.S.C. § 1345
VI. CAUSE OF ACTION Brief description of cause:
                                               Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                      DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                              62,594.60                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                    DOCKET NUMBER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
01/24/2020                                                                 /s/ Kay Sewell, AUSA, OBA #10778
FOR OFFICE USE ONLY

    RECEIPT #                      AMOUNT                                        APPLYING IFP                                      JUDGE                              MAG. JUDGE

                  Print                                  Save As...                                                                                                                      Reset
